In the
          United States Court of Appeals
             For the Seventh Circuit
                  ____________________ 
 
No. 16‐3544 
DERICK L. BERRY, 
                                                   Plaintiff‐Appellant, 

                                   v. 

WELLS  FARGO  BANK,  N.A.  &  HSBC  BANK  USA,  N.A.,  as Trus‐
tee  for  NOMURA  PMSR  NHELI  Asset  Backed  Certificate 
Series 2006‐AF1, 
                                        Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 15 C 5269 — Virginia M. Kendall, Judge. 
                      ____________________ 

       ARGUED JULY 6, 2017 — DECIDED AUGUST 1, 2017 
                 ____________________ 

    Before POSNER, KANNE, and SYKES, Circuit Judges. 
    POSNER,  Circuit  Judge.  In  2006  the  plaintiff,  Derick  Berry, 
had taken out a 30‐year, fixed‐rate mortgage of approximate‐
ly  $270,000  to  pay  for  improvements  to  his  Chicago  home. 
He  denies  having  missed  any  payments  on  the  mortgage, 
2                                                       No. 16‐3544 

but nevertheless the mortgage was foreclosed later that year. 
He fought the foreclosure. The following year HSBC, as trus‐
tee  of  the  mortgagee,  took  over  the  foreclosure  suit  against 
Berry. Years of protracted litigation in the Illinois state court 
system ensued, with Berry arguing that HSBC did not have 
the right to foreclose on his home, that he didn’t know how 
much  he  owed  and  to  whom,  and  that  he  should  have  re‐
ceived a loan modification. He contested a judicial sale of his 
home in 2010 that the Illinois court later set aside as prema‐
ture.  And  he  contended  that  HSBC  had  discriminated 
against him because of his race (Berry is African‐American), 
thereby  violating  the  Fair  Housing  Act,  42 U.S.C.  §§ 3601 
et seq. 
    The  final  judicial  sale  of  the  mortgaged  property  took 
place in 2015, and while he argued that the defendants had 
violated  Illinois’s  notice  requirements  for  judicial  sales,  the 
state court disagreed. Shortly before the sale, Berry had filed 
the present, federal suit against both HSBC and Wells Fargo, 
his mortgage servicer (a company to which some borrowers 
pay their mortgage loan payments and which performs oth‐
er  services  in  connection  with  mortgages  and  mortgage‐
backed securities), accusing them of charging improper fees, 
misstating  the  amount he  owed, and discriminating against 
him because of his race. He alleges that he had had difficulty 
obtaining  information  from  them  about  what  he  owed  and 
to whom, that they had not granted him a loan modification 
despite  promising  to  do  so,  that  his  home  had  been  sold 
prematurely  in  2010,  and  that  they  had  hounded  him  for 
payments that he says he did not owe. 
   His  original  federal  complaint  had  made  claims  under 
the Fair Housing Act, the  Equal Credit Opportunity Act, 15 
No. 16‐3544                                                          3 

U.S.C. §§ 1691 et seq., and the Truth in Lending Act, 15 U.S.C. 
§  1639,  as  well  as  a  number  of  state  statutory  and  common 
law  claims  including  breach  of  contract,  negligence,  and 
consumer  fraud,  the  basis  of  federal  jurisdiction  over  those 
claims  being  the  supplemental  jurisdiction  of  the  federal 
courts. The district court dismissed the federal claims as un‐
timely  and  declined  to  exercise  supplemental  jurisdiction 
over  the  state  law  claims,  but  allowed  Berry  to  file  an 
amended  complaint  that  realleged  many  of  the  same  facts 
but also invoked the court’s diversity jurisdiction and modi‐
fied  several  of  his  state  law  claims.  By  the  time  Berry  had 
amended his federal complaint, however, the state court had 
confirmed the sale of the home. The court having rendered a 
final  judgment,  the  defendants  moved  to  dismiss  Berry’s 
amended  federal  complaint  on  several  grounds,  including 
claim  preclusion.  The  district  judge  obliged,  ruling  that  the 
amended complaint raised “the same claims he presented to 
challenge  the  foreclosure  in  state  court:  his  defaulted  mort‐
gage,  subsequent  attempts  to  obtain  a  modification,  alleged 
failures  in  communication  with  Wells  Fargo  during  those 
attempts, and disputes regarding payments and fees related 
to the mortgage and his subsequent default.” Berry had even 
argued in state court, in an unsuccessful attempt to convince 
that court to defer to the pending federal litigation, that his 
federal  lawsuit  concerned  the  same  “events  and  actions”  as 
the  state  one.  Because  judgment  had  been  entered  in  state 
court and  the  parties were the same or, in the case of  Wells 
Fargo,  in  privity  with  a  party  (HSBC),  claim  preclusion  ap‐
plied;  that  is,  the  federal  court  would  not  reconsider  claims 
of Berry’s that the state court had rejected.  
   The district court allowed Berry to amend his complaint 
one  last  time.  The  amended  complaint  alleged  most  of  the 
4                                                            No. 16‐3544 

same facts as his earlier complaints, but added a charge that 
security officers at the public‐housing complex to which he’d 
moved after the loss of his home had searched his apartment 
unlawfully, though he did not name them as defendants. He 
added  a  state  law  claim  for  infliction  of  emotional  distress 
but  abandoned  many  of  his  other  state  law  claims  and  his 
Equal Credit Opportunity Act claim, and having previously 
withdrawn his Truth in Lending Act claim his Fair Housing 
Act claim was his only remaining federal claim. The district 
court concluded that Berry’s latest complaint “rehashe[d] the 
same  arguments  and  facts  that  he  already  presented  to  the 
state  court  and this  Court previously,” and  any new allega‐
tions still arose out of the “same set of operative facts” that 
the court already had reviewed. The district court concluded 
that  Berry’s  claims  were  all  claim‐precluded,  thus  requiring 
dismissal—this time with prejudice—of his suit.  
    Berry  argues  that  the  district  court  erred  by  dismissing 
his  suit  on  the  basis  of  preclusion.  Typically  a  defendant 
must  specify  claim  preclusion  as  an  affirmative  defense  in 
his  answer,  to  be  able  to  avail  himself  of  it,  then  file  a  Rule 
12(c)  motion  for  judgment  on  the  pleadings.  But  Berry’s 
state‐court filings gave the district court everything it  need‐
ed in order to be able to rule on the defense, Walczak v. Chi‐
cago  Board  of  Education,  739  F.3d  1013,  1016  n.  2  (7th  Cir. 
2014), and Berry presents no evidence that the district court 
neglected to consider regarding preclusion. See United States 
v. Rogers Cartage Co., 794 F.3d 854, 861 (7th Cir. 2015).  
   Under Illinois law, claim preclusion bars a second lawsuit 
when  (1)  the  first  suit  resulted  in  a  final  judgment  on  the 
merits rendered by a court of competent jurisdiction; (2) the 
two  suits  present  the  same  causes  of  action;  and  (3)  they 
No. 16‐3544                                                          5 

have the same parties or privies. The first and third elements 
are  met.  An  order  approving  a  foreclosure  sale  is  a  final 
judgment  under  Illinois  law.  See EMC  Mortgage  Corp.  v. 
Kemp,  982  N.E.2d  152,  154  (Ill.  2012).  HSBC,  one  of  the  two 
defendants  here,  was  the  plaintiff  in  the  foreclosure  suit. 
Wells Fargo was not a plaintiff in that suit, but its interests as 
the  mortgage  servicer  are  no  different  from  those  of  HSBC, 
the legal representative of the mortgagee. “Typically, a mort‐
gage servicer acts as the agent of the mortgagee to effect col‐
lection of payments on the mortgage loan. Thus, it will be a 
rare case in which those two parties are not perfectly identi‐
cal  with  respect  to  successive  suits  arising  out  of  a  single 
mortgage transaction.” R.G. Financial Corp. v. Vergara‐Nuñez, 
446 F.3d 178, 187 (1st Cir. 2006). Berry gives no reason for be‐
lieving this case atypical, so we conclude that there was priv‐
ity  between  the  two  companies.  See Cooney  v.  Rossiter,  986 
N.E.2d 618, 625 (Ill. 2012). 
     The second element (the two suits present the same caus‐
es of action) has also been satisfied; “separate claims are con‐
sidered  the  same  cause  of  action  for  claim‐preclusion  pur‐
poses if they arise from a single group of operative facts, re‐
gardless  of  whether  they  assert  different  theories  of  relief.” 
Walczak v. Chicago Board of Education, supra, 739 F.3d at 1016–
17. This includes both “claims actually litigated” and “those 
that  could  have  been  litigated.”  Dookeran  v.  County  of  Cook, 
Ill., 719 F.3d 570, 576 (7th Cir. 2013). 
    Berry  argues  that  he  had  no  chance  to  present  in  state 
court the matters advanced in his federal lawsuit. But he did 
present  them  in  state  court.  His  federal  complaint  and  his 
state‐court  filings  describe  the  same  “group  of  operative 
facts,” see Rose v. Board of Election Comm’rs for the City of Chi‐
6                                                       No. 16‐3544 

cago, 815 F.3d 372, 375 (7th Cir. 2016). He also argues that the 
state  court  wrongly  rejected  his  motion  for  leave  to  file  an 
affirmative  defense  under  the  Fair  Housing  Act  without  a 
detailed written explanation. But if he was dissatisfied with 
the state court’s decision or justifications, his remedy was to 
appeal,  not  to  start  over  with  a  new  suit.  In  any  event  he 
can’t avoid his previous concession that the two lawsuits de‐
scribe  the  same  “events  and  actions.”  See Parungao  v.  Com‐
munity Health Systems, 858 F.3d 452, 458–59 (7th Cir. 2017).  
    Berry  argues  that  claim  preclusion  should  not  apply  be‐
cause  litigating  his  federal  claims  would  not  automatically 
nullify  the  foreclosure  sale.  See Ross  Advertising,  Inc. 
v. Heartland  Bank  &  Trust  Co.,  969 N.E.2d  966,  975  (Ill.  App. 
2012). But it would, because the federal claims are designed 
to change the outcome of the state court proceeding. 
    Berry  alleges  one  set  of  facts  in  his  second  amended 
complaint that he did not allege in the state court: the search 
of  his  public‐housing  unit.  But  these  allegations  describe 
conduct  by  third  parties  unconnected  to  Wells  Fargo  or 
HSBC,  and  Berry  doesn’t  argue  that  either  defendant  was 
responsible  for  those  parties’  actions.  Thus  although  these 
specific  allegations  may  form  the  basis  for  a  claim  that 
would  not  be  precluded  by  the  foreclosure  judgment,  they 
fail to state a claim against either named defendant. 
                                                          AFFIRMED.